Citation Nr: 1811771	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  11-10 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected neurodermatitis (claimed as a skin condition). 

2.  Entitlement to a rating in excess of 10 percent for service-connected L4-L5 and L5-S1 posterior spondylosis; left paracentral herniated nucleus pulposus and degenerative disc disease (claimed as low back pain and arthritis of low back).

3.  Entitlement to a rating in excess of 10 percent for service-connected C5-C6, C6-C7 posterior spondylosis; central disc protrusion; herniated nucleus pulposus and degenerative disc disease (claimed as cervical condition and arthritis of the neck). 

4.  Entitlement to an effective date prior to December 2, 2008 for the award of service connection for L4-L5 and L5-S1 posterior spondylosis; left paracentral herniated nucleus pulposus and degenerative disc disease (claimed as low back pain and arthritis of low back).

5.  Entitlement to an effective date prior to December 2, 2008 for the award of service connection for C5-C6, C6-C7 posterior spondylosis; central disc protrusion; herniated nucleus pulposus and degenerative disc disease (claimed as cervical condition and arthritis of the neck).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1976, July 1980 to June 1986, and February 2003 to July 2004. 

These claims come before the Board of Veterans' Appeals (Board) from rating decisions issued in March and September 2009 by the Department of Veteran's Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the March 2009 rating decision granted the Veteran service connection for L4-L5 and L5-S1 posterior spondylosis; left paracentral herniated nucleus pulposus and degenerative disc disease and C5-C6, C6-C7 posterior spondylosis; central disc protrusion; herniated nucleus pulposus and degenerative disc disease both with evaluations of 10 percent effective December 2, 2008.  The Veteran filed for reconsideration of the evaluation and effective dates of his claims in April 2009, and the RO continued their decision in their September 2009 decision.  Furthermore, the RO granted the Veteran's claim for service connection for neurodermatitis in their September 2009 rating decision.  In February 2010, the Veteran filed a notice of disagreement wherein he also revoked Disabled American Veteran's power of attorney.  In March 2011 the RO issued a statement of the case, and the Veteran filed a substantive appeal (via VA form 9) in April 2011.  

The issues of entitlement to higher ratings for the Veteran's service connected conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim seeking service connection for low back and neck conditions was received by VA on March 15, 2005 (within one year of separation) and adjudicated in September 2005.

2.  A March 2009 rating decision granted service connection for the Veteran's low back and neck claims effective from December 2, 2008, on the premise that such was when the Veteran had filed his petition to reopen these claims.

3.  After the initial September 2005 rating decision, however material service records that were not previously unavailable were added to the Veteran's claims file, triggering a reconsideration of those matters under 38 C.F.R. § 3.156 (c).  

4.  There is no evidence indicating that the Veteran withheld information or otherwise did not cooperate in providing the necessary information to obtain his service treatment and military personnel records during the development of his original 2005 claim.

5.  Treatment records dated in July 2004, reflect the earliest notations of the Veteran's diagnoses of his low back and neck conditions. 




CONCLUSIONS OF LAW

1.  An earlier effective date of July 20, 2004 is warranted for service-connected L4-L5 and L5-S1 posterior spondylosis; left paracentral herniated nucleus pulposus and degenerative disc disease.  38 U.S.C. §§ 5101, 5110 (West 2014); 38 C.F.R.          §§ 3.151, 3.155, 3.400, 4.125(a) (2017). 

2.  An earlier effective date of July 20, 2004 is warranted for service-connected C5-C6, C6-C7 posterior spondylosis; central disc protrusion; herniated nucleus pulposus and degenerative disc disease.  38 U.S.C. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.125(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Inasmuch as this decision is granting earlier effective dates (indeed, the earliest possible effective dates) for the Veteran's service-connected low back and neck conditions, there is no need to discuss whether there has been compliance with these VCAA duty-to-notify-and-assist obligations because, even if the Board was to assume for the sake of argument there has not been, this, since inconsequential, would at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (explaining that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be determined on an individual, case-by-case, basis, furthermore that the Veteran, as the pleading party attacking the agency's decision, has this burden of proof of not only establishing the occurrence of error, but also, above and beyond that, showing it was unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance given the wholly favorable disposition of these claims.

In adjudicating these claims, the Board has reviewed all of the evidence in the record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claims.

The Veteran contends that effective dates prior to December 2, 2008 are warranted for his service-connected L4-L5 and L5-S1 posterior spondylosis; left paracentral herniated nucleus pulposus and degenerative disc disease and C5-C6, C6-C7 posterior spondylosis; central disc protrusion; herniated nucleus pulposus and degenerative disc disease.  

The effective date of a grant of service connection on a direct basis is generally the later of either the date of receipt of the claim or the date entitlement arose.  38 U.S.C. § 5110 (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2015).  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

The date entitlement arose is generally the date when entitlement is factually ascertainable.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (noting that, in the context of a service-connection claim, the Board must determine when the service-connected disability manifested itself under all facts found).

VA received an original claim for service connection for low back and neck conditions on March 15, 2005(within one year of the Veteran's discharge from service on July 3, 2004).  Those claims were denied in a September 2005 rating decision based on a finding that the evidence failed to show that such were caused by service.  The Veteran was notified of that decision and of his appellate rights in September 2005.  The Veteran filed a disagreement with the decision in September 2006, and the RO issued a statement of the case in March 2007, however the Veteran failed to file a substantive appeal.  Therefore, the September 2005 rating decision became a final and binding determination based on the evidence then of record.  38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.1103.  Thereafter, VA received a claim to reopen service connection for the Veteran's low back and neck conditions on December 2, 2008.  Notably, this was the first claim filed since his original March 2005 claim.  A review of the record indicates that military personnel records and additional service treatment records were associated with his claims file in September 2007.  

If (as here) VA receives or associates with the claims file relevant service department records that existed and had not been associated with the claims file when VA originally decided a claim, VA must reconsider the original claim unless (1) the records did not exist when VA first decided the claim or (2) the claimant failed to provide sufficient information for VA to identify and obtain the records from the service department, the Joint Services Records Research Center (JSRRC), or any other official source.  Id. at § 3.156(c)(2).

Here, the records clearly existed at the time of the original September 2005 denial of service connection and the Federal Register specifically indicates that "a completed application form that sufficiently identifies the veteran's branch and dates of service will ordinarily be sufficient to enable VA to obtain the veteran's service medical records" in the context of interpreting 38 C.F.R. § 3.156 (c)(2).  71 Fed. Reg. 52455-01.  More importantly, there is simply no evidence suggesting the Veteran failed to provide any information needed to identify or obtain such records.  Therefore, the Board finds that 38 C.F.R. § 3.156 (c) applies and the original March 2005 claim must be reconsidered.

The law is quite clear in this case-as the March 2005 claim on appeal was received within one year of discharge (on July 3, 2004), the awards of service connection for right and left knee disabilities should both be effective either the day following separation from service or the date entitlement arose, whichever is later.  Therefore, as the first documentation of the Veteran's diagnosed low back and neck conditions is dated July 20, 2004, such is the appropriate effective date.  38 C.F.R. § 3.400 (b)(2)(i).  Accordingly, the appeal must be granted.




ORDER

An earlier effective date of July 20, 2004, is granted for the service-connected L4-L5 and L5-S1 posterior spondylosis; left paracentral herniated nucleus pulposus and degenerative disc disease - subject to the statutes and regulations governing the payment of retroactive VA compensation.

An earlier effective date of July 20, 2004, also is granted for the service-connected C5-C6, C6-C7 posterior spondylosis; central disc protrusion; herniated nucleus pulposus and degenerative disc disease - also subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.        § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Relevant to the Veteran's claims for increased ratings for his low back, neck and skin conditions, the Court has held that, where the record does not adequately reveal the current state of a claimant's disabilities, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded Thoracolumbar and Cervical Spine disability benefits questionnaires (DBQs) in February 2015 and a Skin Diseases examination in March 2011.  The Board finds that contemporaneous examinations are necessary as so much time has passed and the Veteran has alleged significantly worsening symptoms. 

Specifically, the Veteran alleged that his conditions are far worse than is represented by his current ratings.  Therefore, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected low back, neck and skin conditions.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also finds that a remand is required so that range of motion testing can be conducted pursuant to a recent decision issued by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The new examinations should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

Finally, due to the amount of time which will pass on remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  The Veteran should be afforded appropriate VA examinations to determine the current nature and severity of his service-connected low back, neck, and skin conditions.  

For the Veteran's low back, neck and skin conditions, the examiner should identify the nature and severity of all manifestations of the Veteran's conditions.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's low back, neck, and skin conditions on his daily activities and employability.

For the Veteran's low back and neck, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion throughout the time period of the claim.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should further address whether there is ankylosis of the spine and discuss whether the Veteran's disabilities have resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner must record whether the Veteran's spine exhibits weakened movement, excess fatigability, or incoordination; and if so, the examiner must describe the nature and severity thereof

The examiner should also identify any evidence of musculoskeletal or neurologic dysfunction.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.

The complete bases for all medical opinions must be provided.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


